Title: To George Washington from Daniel McCarty, 6 November 1797
From: McCarty, Daniel
To: Washington, George



Sir
Cedar Grove November 6th 1797

I am extremely sorry that any expressions contained in my letter should convey to your mind an Idea that I conceived you capable of wishing an advantage in the intended exchange of property, such a suspicion was as foreign from me, as it has ever been unmerited by you, the contrast between your character, and that of mankind in general is too great to admit the most distant comparison,

I was therefore under that consideration freed from all evil apprehensions and was well assured that no propositions would come from you but such as your mind was thoroly convicted of the propriety of—It is natural for a Man to place a high Value on property from which he has derived the greatest advantages, this is the case with mine in general, and particularly that in Loudoun; your Western Lands are for a variety of good reasons much more Valuable than any others in that remote region, which induced me to offer an exchange of one for three, and from which I cannot recede without suffering by the contract, difference in opinion respecting the Value of our property without a wish on either side for an advantage has raised difficulties which I fear are insuperable —I am with gt respt Yr Obt hubl. Sevt

Daniel McCarty

